Title: To John Adams from John Baptiste Rapine, 14 January 1800
From: Rapine, John Baptiste
To: Adams, John



Fort Independence on Castle Island 14th Jany 1800
My it please your Excellency,
I went on board a french Merchant Ship in Havannah bound to Nante as passenger on the eighteenth day we took an American Brigg bound to Newport the Capt: put six men with the prise Master on board of her I being a passenger had liberty likewise to go on board of the Brigg. The French Capt: ordred the prise Master on board to run in to the first French or Spanish port that he could with safety.—
Althow Sir, I am a French man I am far from approveing of the French procedings. I wished verry much to come to America haveing a Brother liveing at Baltemore. I had a secrete intention when I went on board the Brigg of taking her which I did the third day with the assistance of the three Americans that were left on board of her.—
After haveing confined the Frenchmen in the hole one of the sailors took the command of the Brigg & brough her into Newport. Before we went on shoar the Capt told me if I would kill all the Prisoners he woud. reward me & see that I was provided for.—How verry heard woud it be for me Sir in cool blood & unprovokedly to bucher my own Countrymen? No Sir, I could not harbour shuch a thought in my breast: I rather chose to be made a prisoner When we were caried on shore I was not able to speak for I could not speak English.—
I therefore was sent with the Prisoners to Castle Island May your Excellency grant the only thing I wish for which is that I may have my freedom & tarry in this healthy & fertile Country that I may proove myself a good friend to the country citizen & a good friend to America.
I am Sir your Obt. Huml Sert.

John Baptiste Rapine